11 COOKS, Judge.
This court issued a rule to show cause to the claimant-appellant, Henry Broussard, why the above captioned appeal should not be dismissed on the ground that the judgment appealed from was a nonappealable interlocutory ruling. We hereby dismiss plaintiffs appeal.
Henry Broussard filed this worker’s compensation claim against U.S. Fire Insurance Company. On October 8, 1992, judgment was rendered in favor of the claimant awarding worker’s compensation benefits from the employer’s compensation insurer as well as penalties and attorney’s fees. On December 29, 1994, claimant filed a motion and order for penalties and attorney’s fees based upon the alleged failure of U.S. Fire Insurance Company to make payments on the 1992 judgment. Claimant also filed a peremptory exception of prescription. The matter was heard on February 24, 1995. On June 27, 1995 judgment was rendered partially |¾⅛ favor of the defendant, U.S. Fire Insurance Company. The judgment denied the claimant’s peremptory exception of prescription *497and ordered that the parties submit to the court within 45 days an amount each believed to be due Henry Broussard under the October 1992 judgment. It is from this ruling which claimant filed his motion and order for appeal.
The record was lodged with this court on August 23, 1995. On August 28, 1995, a rule to show cause was issued by this court why the above captioned appeal should not be dismissed as being an appeal from a nonap-pealable interlocutory ruling. On September 11, 1995, the claimant filed his response to the rule to show cause.
The judgment of June 27, 1995, denying plaintiff’s exception of prescription and ordering the parties to submit an amount each believed to be due Mr. Broussard under the October 1992 judgment is an interlocutory ruling which is not appealable. The judgment clearly contemplates a final judgment as to any amounts owed under the October 1992 judgment. For these reasons, the appeal is hereby dismissed at appellant’s cost and the case is remanded for further proceedings.

APPEAL DISMISSED.